 



EXHIBIT 10.3
SUBORDINATION AGREEMENT
October 11, 2007
Wireless Ronin Technologies, Inc.
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN 55345
     Subject: NewSight Corporation (“Borrower”)

  1.   The undersigned, Prentice Capital Management, LP, acting on its behalf
and as collateral agent for certain of its affiliated entities (“Creditor”),
acknowledges and agrees that Wireless Ronin Technologies, Inc. (“Ronin”), has
previously extended credit to the above borrower, or intends to extend credit to
the borrower in the future on security of certain collateral described as
follows:     (a)   All now existing or hereafter acquired video screens, display
monitors, and media players and all other equipment suitable for digital signage
displays, in each case, previously or hereafter sold, leased or provided to
Debtor by Ronin, including, without limitation, all such equipment now or
hereafter located in the Fashion Square Mall and Asheville Mall or any premises
owned or leased by Meijer, Inc. (together with any affiliate or subsidiary
entity, “Meijer”), and all related hardware and all software and parts used in
connection with the operation of any such video screen display monitors and
other related equipment, together with all replacements thereto (except to the
extent consisting of Borrower IP, as defined below); and     (b)   To the extent
not otherwise described in subparagraph (a) above, all hardware and software
used or provided in connection with the digital signage network maintained by
Debtor and operated on premises owned or leased or operated to Meijer (except to
the extent consisting of Borrower IP); and     (c)   All cash or non cash
proceeds of the sale or other disposition of any of the foregoing, including
without limitation insurance proceeds

(herein collectively referred to as “Collateral”). The undersigned further
acknowledges and agrees that Ronin is unwilling to maintain any credit
previously extended to the Borrower, or to extend additional credit to the
Borrower, unless Ronin’s security interest in the Collateral will have priority
over and be senior to any security interest asserted by Creditor with respect to
the Collateral, and unless the undersigned agrees to further subordinate its
claims solely with respect to proceeds of the Collateral (but not the Excluded
Collateral) against the Borrower to the claims payable by the Borrower to Ronin.

  2.   Ronin hereby acknowledges and agrees that it does not have any right,
title or interest in or to (i) any of the Borrower’s or any of its subsidiaries’
intellectual property, including but not limited to, inventions, patents, patent
applications, copyrights, technology (including its autostereoscopic 3D
technology), trademarks, service marks, trade dress and know-how (collectively,
“Borrower IP”) or (ii) any assets of the Company not constituting Collateral
(the “Other Assets” and together with the Borrower IP and any proceeds arising
therefrom, the “Excluded Collateral”).

 



--------------------------------------------------------------------------------



 



  3.   Based on the foregoing, and notwithstanding any document to the contrary,
any understanding between or among either Creditor or Ronin (on the one hand)
and the Borrower (on the other hand), the time of the filing or renewal of any
financing statement, the time of attachment of any security interest, or any
other priority provided by law or by any other agreement, Creditor hereby agrees
that any rights or liens that Creditor may have or may acquire in the
Collateral, are junior and subordinate to any security interest, lien, claim or
right now or hereafter asserted by Ronin in the Collateral. Creditor will not
take any action to realize on, repossess or otherwise foreclose upon any of the
Collateral, without Ronin’s prior written consent.     4.   After the date of
this Agreement, Ronin shall have the right, without the consent of Creditor, to
(i) increase at any time the maximum amount of credit available to Borrower, and
(ii) accept any additional Collateral (other than Excluded Collateral and
proceeds arising therefrom) for that increase in credit (“Additional
Collateral”), which Additional Collateral shall thereupon become part of the
Collateral. All such loans, advances or extensions of credit, and any security
interests given to secure the same, shall have the same priorities and rights as
provided in this Agreement. Creditor waives any and all rights under any theory
of marshaling or ordering of the disposition of the Collateral.     5.   Nothing
contained herein shall be construed as creating any obligation on the part of
Ronin to provide additional financial accommodations to Borrower. Likewise,
Creditor and its affiliated funds have no obligation to provide any additional
financial accommodations to Borrower.     6.   In addition to the foregoing,
Creditor agrees that payment of all obligations and other liabilities of the
Borrower to the Creditor from the proceeds of the Collateral (but not from the
Excluded Collateral or any proceeds arising therefrom) (the “Junior
Obligations”) shall be postponed and subordinated to payment in full of the
obligations and indebtedness of Borrower to Ronin with respect to indebtedness
secured by the Collateral, whether now existing or hereafter arising, (the
“Senior Obligations”) and that no payments or other distributions in respect of
any of the Junior Obligations shall be made by or on account of the Junior
Obligations until payment in full of the Senior Obligations. For the avoidance
of doubt, the above subordination only applies with respect to proceeds that the
Creditor receives from the Collateral while Ronin has a security interest in the
Collateral, and neither the Creditor nor any of its affiliated funds is
otherwise subordinating to Ronin or anyone else its right to receive payment of
any indebtedness, obligations or liabilities due and owing to it from the
Company or any of its subsidiaries (including any proceeds received from the
Excluded Collateral).     7.   In the event that the undersigned receives any
payment or other distribution of any kind or character from the Borrower from
the proceeds of the Collateral (but not from the Excluded Collateral or any
proceeds arising therefrom), other than as expressly permitted by the terms of
this Agreement, such payment or other distribution shall be received in trust
for Ronin and promptly turned over by the undersigned to Ronin. Each of the
parties hereto will execute such further documents or instruments and take such
further action as the other party may reasonably from time to time request to
carry out the intent of this Agreement.     8.   In the event of a bankruptcy or
insolvency proceeding in which the Borrower is debtor, Creditor shall not oppose
any sale or other disposition of any assets comprising part of the Collateral
free and clear of liens, security interests or other claims of any party,
including the undersigned, under Section 363 of the Bankruptcy Code on the basis
that the Creditor’s interest in such Collateral is impaired by such

 



--------------------------------------------------------------------------------



 



      sale or inadequately protected as a result of such sale if the Ronin has
consented to such sale or disposition of such assets.

  9.   The Creditor hereby waives and releases any claim which the Creditor may
now or hereafter have against Ronin arising out of any and all actions which
Ronin, in good faith, takes or omits to take with respect to the Borrower or the
Collateral, including without limitation, (i) actions with respect to the
creation, perfection or continuation of liens on the Collateral for the Senior
Obligations, (ii) actions with respect to the occurrence of any event of default
under any documents evidencing the Senior Obligations (the “Senior Documents”),
(iii) action with respect to the foreclosure upon, sale, release, or
depreciation of, or failure to realize upon, any of the Collateral, (iv) actions
with respect to the collection of any claim for all or any part of the Senior
Obligations from any account debtor, guarantor or any other party, and (v) any
other action with respect to the enforcement of the Senior Documents or the
valuation, use, protection or disposition of the Collateral.

  10.   Ronin hereby waives and releases any claim which Ronin may now or
hereafter have against Creditor and its affiliated funds (the “Creditor Group”)
arising out of any and all actions which the Creditor Group, in good faith,
takes or omits to take with respect to the Borrower or the Excluded Collateral,
including without limitation, (i) actions with respect to the occurrence of any
event of default under any documents (the “Creditor Group Documents”) evidencing
the obligations due and owing to any members of the Creditor Group (the
“Creditor Group Obligations”), (ii) action with respect to the foreclosure upon,
sale, release, or depreciation of, or failure to realize upon, any of the
Excluded Collateral, (iii) actions with respect to the collection of any claim
for all or any part of the Creditor Group Obligations from any account debtor,
guarantor or any other party, and (iv) any other action with respect to the
enforcement of the Creditor Group Documents or the valuation, use, protection or
disposition of the Excluded Collateral.     11.   Creditor hereby waives
(a) notice of acceptance by Ronin of this Agreement, (b) notice of the existence
or creation or non-payment of all or any of the Senior Obligations, and (c) all
diligence in collection or protection of or realization upon the Senior
Obligations or any Collateral as security therefor.     12.   This Agreement
shall be binding upon, and inure to the benefit of, Ronin, Borrower and Creditor
and upon their successors and assigns, and to the extent that any Party is a
partnership or a corporation all references to such Party shall be deemed to
include any successor or successors to such partnership or corporation.     13.
  Each party shall give notice of this Agreement to any purchaser, assignee or
transferee of, or successor to, any secured indebtedness of such Party at the
time of any such purchase, assignment, transfer or succession.     14.   This
Agreement cannot be waived, amended, modified, supplemented or terminated,
except by a writing executed by the Creditor and Ronin; provided, however, this
Agreement shall terminate automatically upon the payment in full of the secured
note issued to Ronin by the Borrower. Notwithstanding the foregoing, if (i) any
demand is made at any time on Ronin for the repayment of any amount received by
it or as proceeds of any Collateral which have been applied in payment of any of
the obligations of the Borrower to Ronin, and (ii) Ronin makes any repayment by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of such

 



--------------------------------------------------------------------------------



 



      demand, this Agreement shall be reinstated to the extent of such amounts
and as if such amounts had never been received originally by Ronin. This
Agreement is intended as an agreement and contract between Ronin and the
Creditor, and there are no intended third-party beneficiaries hereof (including
the Borrower), except as otherwise expressly set forth herein.

  15.   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

[Remainder of page intentionally blank;
Signature page follow]

 



--------------------------------------------------------------------------------



 



            PRENTICE CAPITAL MANAGEMENT, LP
      By:   /s/ Mathew Hoffman         Title: General Counsel        Printed
Name: Mathew Hoffman
      Date: 10/11/2007        WIRELESS RONIN TECHNOLOGIES, INC.
      By:   /s/ Jeffrey C. Mack         Title: Chief Executive Officer and
President       Printed Name: Jeffrey C. Mack
      Date: 10/12/2007     

Accepted this 11th day of October, 2007

          NEWSIGHT CORPORATION
      By:   /s/ Robert K. Stewart         Title: Chief Financial Officer       
Printed Name: Robert K. Stewart      asdf 

 